DETAILED ACTION
Summary 
This Office Action is responsive to Applicant submission filed 04/19/2022.

Terminal Disclaimer
The terminal disclaimer filed on 04/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10,521,708 and 10,915,803 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
SINGER et al, U.S. 8,639,036, teaches an ingredient data system that ingests text and graphics of product labels associated with consumer products, the system comprising:
A memory having instructions stored thereon; and
At least one processor to execute the instructions to:
Process and parse the text and graphics of images of the product labels to identify at least one piece of constituent information from the text and graphics (column 3, lines 62-67; column 4, lines 1-48; column 8, lines 27-41); and
Store in a database the images of one or more of the product labels (column 6, lines 21-49);
SINGER does not teach associating one or more base attributes to each piece of constituent information, assign one or more base attributes to one or more master attributes that are descriptive of one of claims, ingredients, and nutritional information of one or more of the consumer products having the product labels; storing in a database one or more of the primary attributes associated with each of the product labels of the consumer products, wherein the database also stores compliance information related to one or more of the consumer products; receiving a first request about one or more of the consumer products having one or more of the primary attributes; retrieve at least a portion of one or more of one or more of the images of the product labels from the database based on one or more of the base attributes associated with the first request and compliance information for each of the product labels associated with the consumer products; and transmitting via a network a representation of a label view to a user interface on a client computing device that displays one or more of the primary attributes associated with the first request, at least a portion of each of the images of one or more of the product labels of the consumer products having the one or more primary attributes associated with the first request and at least a portion of details of noncompliance when one or more of the pieces of the constituent information are identified as impermissible according to the compliance information.
GOKTURK et al, U.S. 2012/0117072, teaches processing and parsing text and graphics of images of product, identifying at least one piece of constituent information from the text and graphics; associate one or more base attributes to each piece of constituent information, and assign one more of the base attributes to one or more master attributes (categories) [0036] [0037] [0038];
Receiving a first request about one or more of the consumer products having one or more of the master attributes [0038]; and
Transmitting information about one or more of the consumer products having one or more of the master attributes associated with the first request [0038].
GOKTURK does not teach the one or more master attributes are descriptive of one of claims, ingredients, and nutritional information of one or more of the consumer products; storing in a database at least a portion of a sales history and sales comparisons for the consumer products; receiving a first request about one or more of the consumer products having one or more of the primary attributes; retrieve at least a portion of one or more of one or more of the images of the product labels from the database based on one or more of the base attributes associated with the first request and compliance information for each of the product labels associated with the consumer products; and transmitting via a network a representation of a label view to a user interface on a client computing device that displays one or more of the primary attributes associated with the first request, at least a portion of each of the images of one or more of the product labels of the consumer products having the one or more primary attributes associated with the first request and at least a portion of details of noncompliance when one or more of the pieces of the constituent information are identified as impermissible according to the compliance information.
BEIER et al, U.S. 2012/0005105, teaches processing product labels to identify at least one piece of constituent information from the label; storing in a database product information and compliance information related to one or more of the consumer products; receiving a first request about one or more consumer products; retrieving at least a portion of product information and the compliance information for each of the consumer products; and displaying product information and at least a portion of details of noncompliance when one or more pieces of constituent information are identifies as impermissible according to the compliance information.
BEIER does not teach associating one or more base attributes to each piece of constituent information, assign one or more base attributes to one or more primary attributes that are descriptive of one of claims, ingredients, and nutritional information of one or more of the consumer products having the product labels; storing in a database one or more of the primary attributes associated with each of the product labels of the consumer products; and displaying a label view to a user interface on a client computing device that displays one or more of the base attributes associated with the first request, at least a portion of each of the images of one or more of the product labels of the consumer products designated under one or more of the base attributes associated with the first request, and at least a portion of details of noncompliance when one or more of the pieces of constituent information are identified as impermissible according to the compliance information.

There is no combination of SINGER, GOKTURK, and BEIER that would yield the invention of the instant application as claimed. In particular, the prior art does not teach each and every limitation as claimed in their totality.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876